Case 2:17-cr-00585-JS Document 19-3 Filed 04/10/19 Page 1 of 11 PageID #: 412




           Exhibit B
          Case 2:17-cr-00585-JS Document 19-3 Filed 04/10/19 Page 2 of 11 PageID #: 413
AO 245B       (Rev. 09/11) Judgment in a Criminal Case
              Sheet I


                                          UNITED STATES DISTRICT COURT
                                                         Eastern District ofNew York
                                          FILED )        JUDGMENT IN A CRIMINAL CASE
              UNITED STATES OF AMERIC(N CLERK'S OFFIC;lE
                         v.      u s DISTRICT COURT F D N y
                           Chris Orsaris                 L,":C 1s Z013~           -.:ase Number: 2:10-CR-0232-001 (LOW)
                                                  *LONG ISLAND         O~FICi¥sM Number:                     76232-053
                                                                           )          Joseph R. Conway and Marc A. Agnifilo (Retained)
                                                                                      Defendant's Attorney
THE DEFENDANT:
[i(pleaded guilty to count(s)         one (1s) of the Superceding Information filed on 12/14/2012.

D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                               Offense Ended          Count

 18:1956(h)                         Conspiracy to Launder Money, a Class C Felony                                  3/29/2010              1s




       The defendant is sentenced as provided in pages 2 through                  6          of this judgment. The sentence is imposed pursuant to
                                                                           ----
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
!ifcount(s)      1 through 162 of the Indictment         D is      litl'are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residew
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restituti<
the defenoant must notify the court and United States attorney of material changes in economic circumstances.

                                                                               12/18/2013
                                                                           Date of Impositio~gment

                                                                                      s/ Leonard D. Wexler

                                                                                                                         /
                                                                               Leonard D. Wexler, Senior U.S.D.J.
                                                                           Name and Title of Judge


                                                                               12/19/2013
                                                                           Date
           Case 2:17-cr-00585-JS Document 19-3 Filed 04/10/19 Page 3 of 11 PageID #: 414
AO 245B      (Rev. 09/11) Judgment in Criminal Case
             Sheet 2    Imprisonment

                                                                                                  Judgment- Page      2    of   6
 DEFENDANT: Chris Orsaris
 CASE NUMBER: 2:10-CR-0232-001 (LDW)


                                                               IMPRISONMENT

          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
 total term of:
  Eighty-five (85) months, with credit for time already served.




    itf    The court makes the following recommendations to the Bureau of Prisons:

  The Court recommends that the defendant be housed in Fort Dix Federal Correctional Facility.




    i6     The defendant is remanded to the custody of the United States Marshal.

    D The defendant shall surrender to the United States Marshal for this district:
          D at                                        D a.m.    D p.m.        on
          D as notified by the United States Marshal.

    D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          D before 2 p.m. on
          D as notified by the United States Marshal.
          D as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
I have executed this judgment as follows:




          Defendant delivered on                                                      to

a - - - - - - - - - - ' - - - - - - - - - , with a certified copy of this judgment.



                                                                                              UNITED STATES MARSHAL



                                                                         By   ----------~~~~~~~~~~~------­
                                                                                     DEPUTY UNITED STATES MARSHAL
              Case 2:17-cr-00585-JS Document 19-3 Filed 04/10/19 Page 4 of 11 PageID #: 415
A0245B        (Rev. 09/11) Judgment in a Criminal Case
              Sheet 3 Supervised Release
                                                                                                            Judgment   Page      3   of         6
DEFENDANT: Chris Orsaris
CASE NUMBER: 2:10-CR-0232-001 (LOW)
                                                          SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of :
 Three (3) years.

        The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release from tr
custody of the Bureau of Prisons.
The defendant shall not commit another federal, state or local crime.
The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from an)' unlawful use o~ a c:ontrolled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment ana at least two penod1c drug tests
thereafter, as determined by the court.
 D        The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of
          future substance abuse. (Check, if applicable.)
          The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check, if applicable.)
          The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)

          The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.
 D        as direc~ed by the probatwn offi~er, the Burea1;1 of Prisons, or any state sex offender registration agency in which he or she resides,
          works, lS a student, or was conv1cted of a quahfymg offense. (Check, if applicable.)

 D        The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)
         If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with the
 Schedule of Payments sheet of this judgment.
           The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional conditiO!
 on the attached page.

                                            STANDARD CONDITIONS OF SUPERVISION
     1)    the defendant shall not leave the judicial district without the permission of the court or probation officer;
     2)    the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
     3)    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
     4)    the defendant shall support his or her dependents and meet other family responsibilities;
     5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or oth1
           acceptable reasons;
     6)    the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
     7)    the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
           controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8)    the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
     9)    the defendant shall not associate with any Rersons engaged in criminal activity and shall not associate with any person convicted of
           felony, unless granted permission to do so by the probation officer;
 10)       the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of an
           contraband observea in plain view of the probation officer;
 11)       the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement office
 12)       the d~fe.ndant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without tr
           perm1ss1on of the court; and

 13)       as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's crimin;
           record or Rersona1 history or characteristics and shall permit the probation officer to make such notifications and to confirm tf
           defendant s compliance with such notification requirement.
AO 2458   Case
            (Rev. 2:17-cr-00585-JS              Document 19-3 Filed 04/10/19 Page 5 of 11 PageID #: 416
                  09/11) Judgment in a Criminal Case
            Sheet 3C- Supervised Release
                                                                                            Judgment-Page   4     of       6
DEFENDANT: Chris Orsaris
CASE NUMBER: 2:10-CR-0232-001 (LOW)

                                           SPECIAL CONDITIONS OF SUPERVISION
 The defendant shall comply with the Internal Revenue Service (IRS) in the ascertainment and payment of all tax owed in
 the amount of two million, seven hundred thousand dollars ($2, 700,000.00).

 The defendant shall comply with the Final Order of Forfeiture dated December 18, 2013 (see attached).

 The defendant shall comply with the restitution order. See page 5 of this judgment for schedule of payments and amounts
 owed to specific payees.

 The defendant shall make full financial disclosure, as directed, to the US Probation Department.

 The defendant shall refrain from engaging in employment involving any fiduciary responsibility, absent full disclosure of the
 conviction to the employer, and shall assist the US Probation Department in verifying the job description of any
 employment he secures while under supervision.
AO 2458      Case     2:17-cr-00585-JS
             (Rev. 09/11) Judgment in a Criminal CaseDocument 19-3 Filed 04/10/19 Page 6 of 11 PageID #: 417
             Sheet 5 - Criminal Monetary Penalties
                                                                                       Judgment- Page __5:____ of                         6
 DEFENDANT: Chris Orsaris
 CASE NUMBER: 2:10-CR-0232-001 (LOW)
                                             CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment                                                                         Restitution
 TOTALS             $ 100.00                                       $                                    $ 14,337,412.25



 D The determination of restitution is deferred until                  . An Amended Judgment in a Criminal Case (AO 245C) will be enter
                                                          ------
       after such determination.

 ~ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately prOIJOrtioned J?ayment, unless specified otherwis(
       the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be p
       before the United States is pmd.

 Name of Payee                                                           Total Loss*         Restitution Ordered Priority or Percentage
  Major Automotive Companies, Incorporated                                                       $13,831,288.00
  Ace American Insurance Company                                                                     $506,124.25




 TOTALS                                            0.00
                                    $ ----------------                                14,337,412.25
                                                                              $-------- ----------


 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 36l2(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 'i£   The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       'i/   the interest requirement is waived for the   D fine        'i/   restitution.

       D the interest requirement for the       D fine       D restitution is modified as follows:


 *Findings for the total amount of losses are req_uired under Chapters l09A, 110, 1lOA, and 1l3A of Title 18 for offenses committed on or aftc
 September 13, 1994, but before April 23, 1996.
AO 2458     Case    2:17-cr-00585-JS
            (Rev. 09/11) Judgment in a Criminal CaseDocument 19-3 Filed 04/10/19 Page 7 of 11 PageID #: 418
            Sheet 6   Schedule of Payments
                                                                                                               Judgment    Page      6      of           6
 DEFENDANT: Chris Orsaris
 CASE NUMBER: 2:10-CR-0232-001 (LOW)

                                                      SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A    f!/   Lump sum payment of$ _10_0_._0_0_ _ __ due immediately, balance due

                  not later than                                     , or
                  in accordance          D c,       D    D,     D      E,or     ~Fbelow; or

 B    D     Payment to begin immediately (may be combined with                oc,         D D, or       D F below); or
 C    D     Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                             over a period of
                           (e.g., months or years), to commence                        (e.g., 30 or 60 days) after the date of this judgment; or

 D    D     Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                          over a period of
                           (e.g., months or years), to commence                        (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E    D     Payment during the term of supervised release will commence within                 (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F    r,f   Special instructions regarding the payment of criminal monetary penalties:
             Restitution is to be paid at a rate of twenty-five dollars ($25.00) every three (3) months while the defendant is in
             custody and at a rate of 10% of the gross income, per month, while the defendant is on supervised release.




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due durin
 imprisonment. All cnminal monetary penalties, except those payments made through the Federal Bureau of Pnsons' Inmate Financi:
 Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D    Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




 D    The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

r!/   The defendant shall forfeit the defendant's interest in the following property to the United States:
      See attached Final Order of Forfeiture dated December 18, 2013.



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
Case 2:17-cr-00585-JS Document 19-3 Filed 04/10/19 Page 8 of 11 PageID #: 419


                                                          fiiLI!D
FR:bsg                                                IN eLERK'S O.FFieE
                                                 US DISTRICT COURT E 0 NY
F#: 2009R00494
                                                         DEC 'I b 2013
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                  *
                                                  LONG ISLAND OFFICE
                                                                           *
                                    -X

UNITED STATES OF AMERICA,

                                            FINAL ORDER OF FORFEITURE
        - against -
                                            10-CR-0232

CHRIS ORSARIS                               (Wexler, J. )

                          Defendant.

- - - - - - - - - - - - - - - -X

                WHEREAS, on or about December 1, 2012, CHRIS ORSARIS

(the "Defendant"), entered a plea of guilty to the violation of

18 U.S.C.   §    1956(h), charged in the above-captioned superseding

information;

            WHEREAS, on December 14, 2012, this Court entered a

Preliminary Order of Forfeiture pursuant to Rule 32.2 of the

Federal Rules of Criminal Procedure finding that the following:

{a)   the sum of seven hundred and fifty thousand dollars and no

cents {$750,000.00), which represents the proceeds of the sale

of the real property and premises located at Residential Unit

No. 79A, Trump World Tower, 845 United Nations Plaza, New York,

New York (the "Trump World Tower premises") and all proceeds

traceable thereto;      (b) the sum of four hundred and eight

thousand dollars and no cents ($408,000.00), which represents
Case 2:17-cr-00585-JS Document 19-3 Filed 04/10/19 Page 9 of 11 PageID #: 420



rental income proceeds derived beginning on or about April 6,

2010 through on or about October 9, 2012, from the Defendant's

lease of the Trump World Tower premises to a third-party, and

all proceeds traceable thereto of which only one hundred

thousand dollars ($100,000.00) has been paid to date;            (c) the

sum of $65,527.21, which represents the proceeds of the sale of

the real property and premises located at 101 20th Street,

Apartment 2606, Miami Beach, Florida;        (d) all funds on deposit

in, or transferred to or through, HSBC Bank account no.

032557477, held in the name of Chris Orsaris, and all proceeds

traceable thereto;     (e) all funds on deposit in, or transferred

to or through, HSBC Bank account no, 032109105         1   held in the name

of Chris Orsaris, and all proceeds traceable thereto;            (f) all

funds on deposit in   1   or transferred to or through, HSBC Bank

account no. 942159977     1   held in the name of CPMW Consultants,

Inc., and all proceeds traceable theretoi         (g) all right, title

and interest of the defendant in "Major Ford," and all proceeds

traceable theretoi and (h) a forfeiture money judgment in the

amount of seven hundred fifty thousand dollars and no cents

($750,000)   i

(items   (a) through (h) above, collectively, the "Forfeited

Assets) , constitute property involved in the Defendant's

violation of 18 U.S.C. § 1956(h), or as property traceable to



    United States v. Chris Orsaris, 10-cr-0232, Final Order of Forfeiture
                                       2
Case 2:17-cr-00585-JS Document 19-3 Filed 04/10/19 Page 10 of 11 PageID #: 421




such property, and/or as substitute assets as defined in 21

u.s.c.   § 853(p)   i


              WHEREAS,   legal notice of the forfeiture was published

in     this    district     on     the        official         government      website,

www.forfeiture.gov,       for    thirty       (30)       consecutive   days   beginning

on January 10, 2013 and ending on February 8, 2013i and

              WHEREAS, no third party has filed with the Court any

petition or claim in connection with the Forfeited Funds and the

time to do so under 21 U.S.C.         §   853(n) (2) has expired.

              NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND

DECREED, that pursuant to 18 U.S.C.                  §   982(a) (1) and 21 U.S.C.

 §   853(p), and the Preliminary Order of Forfeiture, all right,

title, and interest in the Forfeited Assets is hereby condemned,

forfeited, and vested in the United States of America.

              IT IS FURTHER ORDERED that the Internal Revenue

Service, or their duly authorized agents and/or contractors be,

and hereby are, directed to dispose of the Forfeited Assets in

accordance with all applicable laws and regulations.

              IT IS FURTHER ORDERED that the United States District

Court for the Eastern District of New York shall retain

jurisdiction over this case for the purposes of enforcing the

Preliminary Order and this Final Order of Forfeiture and any
     I                      '
supplemental orders of forfe1ture as may be necessary.



      United States v. Chris Orsaris, 10-cr-0232, Final Order of Forfeiture
                                          3
Case 2:17-cr-00585-JS Document 19-3 Filed 04/10/19 Page 11 of 11 PageID #: 422



            IT IS FURTHER ORDERED that the Clerk of Court shall

enter final judgment of forfeiture to the United States in

accordance with the terms of this Order and the Preliminary

Order of Forfeiture.

            IT IS FURTHER ORDERED that the Clerk of Court shall

send by inter-office mail five certified copies of this executed

Final Order of Forfeiture to the United States Attorneyrs

Officer Eastern District of New Yorkr 610 Federal Plazar 5th

Floorr Central Islip 1 New York 1 11201 1 ATTN: FSA Asset

Forfeiture Paralegal Brian Gappa.

Dated: Central Islip New York
                         1

       December 18r 2013


                                  ( /s/ (Leonard D. Wexler
                                           ~ ..,~~ ~       ~     z
                                  l/HONORABLE LEONARD D. WEXLER
                                     UNITED STATES DISTRICT JUDGE




     United States v. Chris Orsaris, 10-cr-0232, Final Order of Forfeiture
                                       4
